  Case 4:06-cr-00124-RSB-CLR Document 256 Filed 09/10/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.: 4:06-cr-124

 WILLIAM D. MORRIS,

                Defendant.


                                            ORDER

       This matter is before the Court on Defendant William D. Morris’s Restitution Motion,

(doc. 251), and Motion to Reconsider and Explain Facts Regarding Restitution, (doc. 255). In

these Motions, Defendant asks the Court to apply funds that he contends he is owed by the United

States Securities and Exchange Commission (“SEC”) to his restitution debt. (Docs. 251, 255.)

Defendant asserts that he provided information regarding a fraudulent scheme carried out by other

individuals which resulted in those individuals paying millions of dollars to the SEC in settlements

and fines. (Id.) Defendant contends that he is owed a significant portion of the SEC’s recovery

under the SEC’s “whistleblower program.” (Id.) He requests that the Court “back date [sic]

interest on the Whistle Blower [sic] funds to compensate delay in payment, payoff the

[Defendant’s] restitution and have the Clerk of Courts pay [Defendant] the balance!” (Doc. 251,

p. 2.) He also requests that the Court require the United States to “return Jessica Morris her income

tax money.” (Id.)

       The United States responded to Morris’s Restitution Motion. (Doc. 254.) Therein, it

explained that it had conferred with Morris regarding his claims of a whistleblower award from

the SEC and that it investigated the matter with no success. (Id. at p. 2.) As for the “income tax
  Case 4:06-cr-00124-RSB-CLR Document 256 Filed 09/10/21 Page 2 of 3




money,” Morris complains of, the United States intercepted Morris’s $9,808.00 income tax refund

and applied it to his restitution amount. (Doc. 254-2 p. 3.) The United States explained to

Defendant that to the extent he claims that the refund was property of his wife, Jessica Morris, she

may apply for relief as an “injured spouse.” (Doc. 254, p. 1.)

       The essence of Morris’s motions is that he wants this Court to order the SEC to pay him

what he contends he is due for serving as a whistleblower. While Morris does not cite the statute

which he contends entitles him to an award from the SEC, it appears he is relying on 15 U.S.C.A.

§ 78u-6(b) which provides for awards to individuals “who voluntarily provided original

information to the Commission that led to the successful enforcement of the covered judicial or

administrative action, or related action.” The statute goes on to provide,

       Any determination made under this section, including whether, to whom, or in what
       amount to make awards, shall be in the discretion of the Commission. Any such
       determination, except the determination of the amount of an award if the award was
       made in accordance with subsection (b), may be appealed to the appropriate court
       of appeals of the United States not more than 30 days after the determination is
       issued by the Commission.

15 U.S.C.A. § 78u-6(f). “In consequence, this Court lacks subject matter jurisdiction to determine

any claim that is contingent on the conclusion that Plaintiff was in fact a whistleblower under

Dodd–Frank.” Regnante v. Sec. & Exch. Offs., 134 F. Supp. 3d 749, 761 (S.D.N.Y. 2015) (holding

that court lacked subject matter jurisdiction over plaintiff’s claim for a whistleblower award from

SEC). While Morris cites a federal regulation regarding offset, 31 C.F.R. § 285.5, that regulation

only provides procedures through with the Department of Treasury may withhold a debtor’s

federal payment to satisfy the debtor’s delinquent debt owed to the government. The regulation

does not create a private cause of action for the debtor to establish the federal payment in the first

instance. Thus, even assuming the validity of Morris’ factual statements contained within his

motions, his restitution obligation does not provide the Court with authority to mandate the SEC



                                                  2
  Case 4:06-cr-00124-RSB-CLR Document 256 Filed 09/10/21 Page 3 of 3




to provide him a whistleblower award. Thus, the Court lacks jurisdiction to grant him the relief he

seeks.

         As for Morris’s request that the Court order the United States to “return Jessica Morris her

income tax money”, (doc. 251, p. 2), even if the Court has jurisdiction to entertain such a request,

Morris has failed to present any evidence regarding this claim including evidence that the money

withheld was Jessica Morris’s and not Defendant’s. Further, the United States has explained to

Defendant that his spouse has an administrative remedy to address this issue. Moreover, even if

Jessica Morris had properly pursued that remedy and had some cause of action as an injured

spouse, Mrs. Morris, not Defendant, would have standing to bring that claim. See Ruscitto v.

United States, 629 F. App’x 429, 431 (3d Cir. 2015) (analyzing wife’s injured spouse claim as

claim of wife and assessing what evidence she presented as to her independent contribution to any

tax overpayment).

         For all these reasons, the Court DENIES Defendant William D. Morris’s Restitution

Motion, (doc. 251), and Motion to Reconsider and Explain Facts Regarding Restitution, (doc. 255).

         SO ORDERED, this 10th day of September, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  3
